Mr. Justice Burroughs delivered the opinion of the court. All that is involved in this appeal is whether the Circuit Court of Ford County was justified in discharging the receiver it had appointed in this foreclosure proceeding, when it appeared that at the master’s sale, under the decree entered herein, the complainant in the proceeding had purchased the mortgaged premises for the full amount of the decree debt, interest and costs, and that the receiver, while acting, had paid from rents received by him all the accrued taxes and delinquent insurance on the mortgaged prem- ■ ises and had a surplus of $9.09 on hand, when the only reason urged by the appellant, who was a defendant to the foreclosure proceedings and liable for the payment of the decree debt, interest and costs, if same were not paid by the appellee or by sale of the premises, was that in order to induce the complainant in the foreclosure proceedings to bid the said debt, interest and costs, he had agreed to and did, after the sale, pay her $1,065.99 on her bid, and agreed to pay her the balance of her bid with interest according to the terms of the mortgage, bond and notes • sued on in this proceeding in case the lot sold was not redeemed from such sale, and the complainant was then to let him have the lot. The appellee, Moses, was not a party to this arrangement made by the complainant, and the appellant, consequently, was not bound in any way thereby. ■ When the complainant purchased the lot securing her mortgage indebtedness, at the sale under the decree .foreclosing the same, for the amount of the decree, interest and costs, the necessity for continuing the receiver ceased; therefore he was properly discharged and the possession of the lot restored to the appellee, the owner of the equity of redemption, and the appellee, as such owner, was entitled to the balance of the rents of the lot left in the receiver’s hands after paying the taxes then due on the same, as shown by his report. Davis v. Dale, 150 Ill. 239. The contention of the appellant here is that he, by his arrangement with the purchaser at the sale, as shown by his petition, and being liable for the debt due on the bond, notes and mortgage in question in this foreclosure proceeding, has acquired equities which, under the covenants contained in said mortgage, entitle him to have the. receiver retained until after the equity of redemption expires, or the lot is redeemed from the sale, and to have the rents of said lot applied to pay the paving tax on the lot, which he claims is a lien on same, although not yet due, and to reimburse him for the $1,065.99 paid by him to the complainant, under his arrangement with her, as set out in his petition. But as we understand it, the complainant only had the .right to have the lot securing her mortgage indebtedness sold under these foreclosure proceedings, and the proceeds thereof applied to that indebtedness, and when that was done the mortgage had expended its force, and the lot, after such sale, was no longer subject to the provisions of her mortgage. Ogle et al. v. Koerner et al., 140 Ill. 170, and Seligman v. Laubheimer, 58 Ill. 124. As the complainant was not entitled to have the receiver-retained after the lot was sold for the decree debt, interest and costs, the appellant could not, through her, by any act of his or agreement with her, in the absence of an agreement with the appellee, who owned the equity of redemption, get any right to have the receiver retained over the objection of the appellee. The appellant further urges that the court below improperly overruled his application for a continuance. From the record it appears that when this application was made the court had overruled appellant’s exceptions to appellee’s answer to his petition for the continuance of the receiver, ■and we can not see how the appellant was prejudiced by the court proceeding to make its order discharging the receiver, as that properly followed its ruling on the exceptions to the answer. - Finding no error in the order of the court below, made in this case, which is appealed from, we affirm it. Order affirmed.